FEDERAL INSURANCE COMPANY Endorsement No.: 3 Bond Number: 82124403 NAME OF ASSURED: ALPHA MARK INVESTMENT TRUST EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD: from 12:01 a.m. on September 2, 2010 to 12:01 a.m. on November 2, 2011 This Endorsement applies to loss discovered after 12:01 a.m. on September 2, 2010. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: June 6, 2011 ICAP Bond Form 17-02-5032 (Ed. 11-02)
